To the extent that appellant attempted to appeal from the
                denial of a presentence motion to withdraw a guilty plea and a motion to
                stay presentence investigation report, we dismiss the appeal in part
                because no statute or court rule permits an appeal from an order denying
                the aforementioned motions. Castillo v. State, 106 Nev. 349, 352, 792 P.2d
                1133, 1135 (1990). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND DISMISS the appeal in part.




                                                      t CULA n                ,   J.
                                                     Parraguirre



                                                  ea
                                                  Douglas
                                                           LAI   (a3              J.




                                                                                  J.
                                                     Cherry


                cc:   Eighth Judicial District Court Dept. 20
                      Jeremy Leigh Beckman
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A aeo